Citation Nr: 1546374	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent prior to January 20, 2012, in excess of 50 percent from January 20, 2012, to September 17, 2014, and in excess of 70 percent since September 18, 2014, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that in part granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating, and bilateral hearing loss, assigning a 0 percent (noncompensable) rating, effective October 12, 2010.  

In May 2014, the Veteran and his spouse testified during a Board hearing via videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  In August 2014, the Board remanded the case for further development.  With respect to the evaluation of the Veteran's bilateral hearing loss, the record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

A December 2014 rating decision increased the rating for PTSD to 50 percent effective January 20, 2012, and 70 percent effective September 18, 2014.  As those increases did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A December 2010 VA hearing test revealed no worse than Level II hearing impairment in the right ear and no worse than Level II hearing impairment in the left ear.

2.  A January 2012 VA hearing test revealed no worse than Level I hearing impairment in the right ear and no worse than Level I hearing impairment in the left ear.

3.  A September 2014 VA hearing test revealed no worse than Level I hearing impairment in the right ear and no worse than Level V hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to any additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in December 2010 to ascertain the nature and etiology of his bilateral hearing loss.  VA provided the Veteran with an examination in February 2011, January 2012, and September 2014 to ascertain the severity of his disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100, 38 C.F.R. § 4.85 (2015).  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The audiogram of an August 2010 private audiological examination indicates that the hearing threshold levels in decibels were 15, 30, 50, and 95 in the right ear and 20, 40, 75, and 80 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 47.50 in the right and 53.75 in the left.  Speech recognition scores were not provided.  Thus, the audiogram alone is inadequate for rating purposes.

At a December 2010 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 15, 30, 50, and 70 in the right ear and 20, 30, 75, and 80 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 38.75 in the right and 51.25 in the left.  Maryland CNC speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.  The Veteran reported trouble hearing surrounding people talking to him at work, in the car, and at restaurants.

A March 2011 VA audiology consult shows word recognition scores of 88 percent in the right ear and 80 percent in the left ear but no hearing threshold levels.  Thus, the threshold levels alone are inadequate for rating purposes.

At a January 2012 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 20, 35, 55, and 90 in the right ear and 25, 40, 65, and 70 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 50 in the right and 55 in the left.  Maryland CNC speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The Veteran reported trouble hearing in background noise.  The examiner noted that the Veteran's bilateral hearing loss would impact his ability to work but noted that he was retired.

The audiogram of a March 2014 private audiological examination indicates that the hearing threshold levels in decibels were 25, 35, 65, and 95 in the right ear and 30, 50, 80, and 75 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 55 in the right and 58.75 in the left.  Speech recognition scores were not provided.  Thus, the audiogram alone is inadequate for rating purposes.

At the May 2014 hearing, the Veteran reported difficulty hearing in crowds, difficulty hearing people unless they are in front of him, and difficulty hearing the television.  The Veteran and his wife testified that the Veteran's hearing loss had worsened since the last VA examination conducted in January 2012.

At a September 2014 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 20, 30, 60, and 90 in the right ear and 30, 45, 75, and 70 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 50 in the right and 55 in the left.  Maryland CNC speech recognition scores were 96 percent in the right ear and 72 percent in the left ear.  The Veteran reported difficulty hearing in background noise, groups, and riding in a car as well as difficulty hearing on the telephone and the television.  The examiner noted that the Veteran's bilateral hearing loss would impact his ability to work but noted that he was retired.

Applying the criteria for rating hearing loss to the findings of the December 2010 VA hearing test results in designation of Level II hearing in the right ear and Level II hearing in the left ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds do not meet the definition of an exceptional pattern of hearing impairment.

Applying the criteria for rating hearing loss to the findings of the January 2012 VA hearing test results in designation of Level I hearing in the right ear and Level I hearing in the left ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds do not meet the definition of an exceptional pattern of hearing impairment.

Applying the criteria for rating hearing loss to the findings of the September 2014 VA hearing test results in designation of Level I hearing in the right ear and Level V hearing in the left ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds do not meet the definition of an exceptional pattern of hearing impairment.

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported difficulty understanding speech, especially when there is background noise, and the examiners noted such difficulty, audiological evaluations have not demonstrated a compensable level of hearing loss.  

The Board in no way discounts the difficulties the Veteran experiences as a result of bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A compensable evaluation is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.  The Veteran has also been granted a total disability rating based on individual unemployability due in part to his bilateral hearing loss under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  

In summary, the Board finds nothing in the record to indicate that his bilateral hearing loss would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the evaluation of PTSD, the record reflects that the AOJ obtained additional records, provided the Veteran with a VA examination, and readjudicated the claim in a December 2014 supplemental statement of the case, in compliance with the prior remand.  However, since that time, additional pertinent records, including a March 2015 VA examination, has been added to the record.  The Board notes that the above evidence was obtained during the AOJ's development of the Veteran's claim for a total disability rating based on individual unemployability, and the AOJ issued a rating decision on an increased rating claim for PTSD in May 2015.  However, as the issue regarding the initial evaluation of the Veteran's PTSD remains on appeal, the issuance of a supplemental statement of the case is required.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a higher initial rating for PTSD with consideration of all the evidence added to the claims file since the issuance of the December 2014 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


